The plaintiffs in error were convicted in the county court of Blaine county at the October, 1910, term on a charge of having unlawful possession of intoxicating liquor with intent to sell the same, and their punishment fixed at a fine of $200 and imprisonment in the county jail for a period of 30 days.
The proof shows that the plaintiffs in error conducted a place of business in the town of Okeene; that they received considerable shipments in barrels, some of which were billed as containing 72 bottles of beer, and some 120 bottles; that persons were seen drinking in the place; that certain witnesses bought beverages that looked like beer and tasted like beer. Some of the bottles were branded Budweiser and Pabst. Some bought beverages which were intoxicating, and saw other persons drinking in the place.
We have carefully gone over the record, and find no error sufficiently prejudicial to the rights of the plaintiffs in error to justify a reversal of this judgment. The jury was warranted in concluding from the circumstances in evidence that the plaintiffs in error had possession of the liquors in question for the purpose of violating the prohibitory law. This court has never reversed a case of this character, when in good conscience a conviction could be upheld and we decline to set a precedent which would indicate the contrary now.
There are questions of law raised which are settled by other opinions of this court, and we shall not consume time here to discuss them anew.
The judgment of the trial court is in all things affirmed.
FURMAN, P.J., and DOYLE, J., concur. *Page 406